Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 1 of 25 PageID #: 2058




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------X
  Long Island Housing Services, Inc.; Suffolk
  Independent Living Organization, Inc.; Doreen
  Kernozek; Lori Gerardi; and others similarly
  situated,
                                                                   MEMORANDUM & ORDER
                            Plaintiffs,                             18-CV-03583 (DG) (JMW)
          -against-

  NPS Holiday Square LLC; Northwood Village,
  Inc.; Brightwaters Gardens, Inc.; Lakeside Garden
  Apartments LLC; South Shore Gardens, LLC; and
  NPS Property Corp.,

                             Defendants.
  -------------------------------------------------------------X
  DIANE GUJARATI, United States District Judge:

          Plaintiffs Long Island Housing Services, Inc., a fair housing organization; Suffolk

  Independent Living Organization, Inc., a disability rights organization; and Doreen Kernozek

  and Lori Gerardi, two individuals with disabilities (collectively, “Plaintiffs”), bring this action

  against Defendant NPS Property Corp. and five additional defendants (collectively,

  “Defendants” or “NPS”), alleging various claims arising from their housing policies and

  practices. See Second Amended Complaint (“SAC”), ECF No. 73. Defendant NPS Property

  Corp. – the owner of Defendants NPS Holiday Square LLC, Northwood Village, Inc.,

  Brightwaters Gardens, Inc., Lakeside Garden Apartments LLC, and South Shore Gardens, LLC –

  owns and/or manages at least nine apartment complexes on Long Island in Suffolk County, New

  York. See SAC ¶¶ 1, 26-31, 36.

          Plaintiffs commenced this action on June 20, 2018. Complaint, ECF No. 1. Plaintiffs

  filed the operative Second Amended Complaint on November 5, 2020, alleging violations of the

  Fair Housing Act (“FHA”), 42 U.S.C. § 3604 et seq., the New York State Human Rights Law
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 2 of 25 PageID #: 2059




  (“NYSHRL”), N.Y. Exec. Law § 296(5), and the Suffolk County Human Rights Law

  (“SCHRL”), Suffolk County Code § 528 et seq. See SAC ¶¶ 140-57. Plaintiffs seek declaratory

  and injunctive relief, compensatory and punitive damages, and attorneys’ fees, costs, and

  expenses. See id. ¶¶ 158-64. As relevant here, Plaintiffs allege that NPS’s rental application

  policies and practices have had an unlawful disparate impact on applicants with disabilities, in

  violation of the FHA, NYSHRL, and SCHRL, as well as on applicants using housing subsidies,

  in violation of the NYSHRL and SCHRL. See id. ¶¶ 125, 140-57.

         Now before the Court are three motions pursuant to Federal Rule of Evidence 702 (“Rule

  702”) and Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993), seeking to preclude

  the testimony of various proposed expert witnesses. First, Defendants have moved to preclude

  the testimony of Plaintiffs’ expert, Nancy McArdle, who has been proffered to testify regarding

  the disparate impact of NPS’s rental application policy on users of housing vouchers, including

  users with disabilities. See Defendants’ Motion to Preclude Nancy McArdle (“McArdle

  Motion”), ECF No. 92; Defendants’ Memorandum in Support of the McArdle Motion (“Defs.’

  McArdle Mem.”), ECF No. 92-1; Declaration of Rachel Rodriguez in Support of the McArdle

  Motion and Accompanying Exhibits, ECF Nos. 92-2 to 92-10; Plaintiffs’ Opposition to the

  McArdle Motion (“Pls.’ McArdle Opp’n”), ECF No. 94; Defendants’ Reply in Support of the

  McArdle Motion, ECF No. 100.

         Second, Plaintiffs seek to preclude the testimony of Defendants’ expert, Dr. Michael

  Salve, who has been proffered to testify – in rebuttal to McArdle’s testimony – regarding

  purported flaws in McArdle’s disparate impact analysis. See Plaintiffs’ Motion to Exclude Dr.

  Michael Salve (“Salve Motion”), ECF No. 86; Plaintiffs’ Memorandum in Support of the Salve

  Motion (“Pls.’ Salve Mem.”), ECF No. 87; Declaration of Brian Corman in Support of the Salve



                                                  2
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 3 of 25 PageID #: 2060




  Motion and Accompanying Exhibits, ECF No. 88; Defendants’ Opposition to the Salve Motion

  (“Defs.’ Salve Opp’n”), ECF No. 96; Plaintiffs’ Reply in Support of the Salve Motion, ECF No.

  98.

            Third, Plaintiffs have moved to preclude the testimony of Defendants’ expert, John

  Rollins, who has been proffered to testify on the issues of whether NPS’s rental application

  policy serves a legitimate business interest and the adequacy of Plaintiffs’ proposed alternative

  policy. See Plaintiffs’ Motion to Exclude John Rollins (“Rollins Motion”), ECF No. 89;

  Plaintiffs’ Memorandum in Support of the Rollins Motion (“Pls.’ Rollins Mem.”), ECF No. 90;

  Declaration of Brian Corman in Support of the Rollins Motion and Accompanying Exhibits, ECF

  No. 91; Defendants’ Opposition to the Rollins Motion (“Defs.’ Rollins Opp’n”), ECF No. 97;

  Plaintiffs’ Reply in Support of the Rollins Motion, ECF No. 99. 1

            Also before the Court is Plaintiffs’ unopposed motion for leave to file under seal exhibits

  in support of their opposition to Defendants’ motion to preclude McArdle’s testimony, which

  exhibits contain personally identifying information of applicants to NPS’s properties. See ECF

  No. 95.

            For the reasons set forth below, (1) Defendants’ motion to preclude the testimony of

  Nancy McArdle is denied, (2) Plaintiffs’ motion to preclude the testimony of Michael Salve is

  granted, (3) Plaintiffs’ motion to preclude the testimony of John Rollins is denied, and (4)

  Plaintiffs’ motion to file exhibits under seal is granted.




  1
      Although the parties indicate that they seek to preclude the reports of their opponents’ experts
      (as well as the testimony), the proponents of the experts appear only to seek admission of
      testimony.
                                                     3
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 4 of 25 PageID #: 2061




                                          BACKGROUND

  I.     NPS’s Income-to-Rent Policy

         NPS has employed variations of an income-to-rent policy as an applicant screening tool

  at their apartment complexes. Under the most recent iteration, NPS utilizes a two-to-one income

  requirement, which generally requires applicants without housing vouchers to have an income

  double the monthly rent. See Pls.’ Salve Mem. at 4; see also Defs.’ Salve Opp’n at 3. For

  applicants with housing vouchers, NPS allegedly credits the voucher as one month’s rent and

  requires applicants to have an income equal to between 80% and 100% of one month’s rent. See

  Pls.’ Salve Mem. at 4 & n.2; see also Defs.’ Salve Opp’n at 3. There is allegedly some

  flexibility to the income requirement based on factors such as vacancy rates, referral by other

  tenants, high credit scores, and large savings. See Pls.’ Salve Mem. at 4 n.2; see also Defs.’

  Salve Opp’n at 3.

  II.    The Proffered Experts

         In connection with their disparate impact claims, Plaintiffs seek to introduce McArdle’s

  testimony in order to help establish a prima facie case that NPS’s income-to-rent requirement has

  “a significantly adverse or disproportionate impact” on housing voucher users. See Mhany

  Mgmt., Inc. v. County of Nassau, 819 F.3d 581, 617 (2d Cir. 2016). Defendants seek to

  introduce Salve’s testimony in order to undermine Plaintiffs’ attempt at establishing a prima

  facie case. See id. Defendants further seek to introduce Rollins’s testimony – in the event that

  Plaintiffs establish a prima facie case of disparate impact – to help demonstrate that NPS’s

  income-to-rent requirement is necessary to achieve one or more substantial, legitimate,

  nondiscriminatory businesses interests. See id. In the event that Defendants establish that NPS’s




                                                   4
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 5 of 25 PageID #: 2062




  income-to-rent requirement is a business necessity, Defendants seek to introduce Rollins’s

  testimony to critique the adequacy of Plaintiffs’ proposed alternative policy. See id.

                                          APPLICABLE LAW

  I.      Federal Rule of Evidence 702 and Daubert

          Federal Rule of Evidence 702 assigns district courts a “gatekeeping role,” Daubert v.

  Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993); see also United States v. Jones, 965 F.3d

  149, 161 (2d Cir. 2020), in which they have “broad discretion” to permit or exclude expert

  testimony, In re Pfizer, Inc. Sec. Litig., 819 F.3d 642, 658 (2d Cir. 2016). That gatekeeping role

  applies to all expert testimony, not just scientific testimony. Kumho Tire Co., Ltd. v. Carmichael,

  526 U.S. 137, 141, 147 (1999).

          Rule 702 provides that:

          A witness who is qualified as an expert by knowledge, skill, experience, training,
          or education may testify in the form of an opinion or otherwise if:
             (a) the expert’s scientific, technical, or other specialized knowledge will help
             the trier of fact to understand the evidence or to determine a fact in issue;
             (b) the testimony is based on sufficient facts or data;
             (c) the testimony is the product of reliable principles and methods; and
             (d) the expert has reliably applied the principles and methods to the facts of the
             case.

  Fed. R. Evid. 702; accord Daubert, 509 U.S. at 588-95. The United States Court of Appeals for

  the Second Circuit has “distilled Rule 702’s requirements into three broad criteria: (1)

  qualifications, (2) reliability, and (3) relevance and assistance to the trier of fact.” In re

  Namenda Indirect Purchaser Antitrust Litig., No. 15-CV-06549, 2021 WL 2403727, at *7

  (S.D.N.Y. June 11, 2021) (quotation marks omitted); see also Nimely v. City of New York, 414

  F.3d 381, 396-97 (2d Cir. 2005). “[T]he proponent of expert testimony has the burden of

  establishing by a preponderance of the evidence that the admissibility requirements of Rule 702


                                                     5
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 6 of 25 PageID #: 2063




  are satisfied.” Jones, 965 F.3d at 161 (quoting United States v. Williams, 506 F.3d 151, 160 (2d

  Cir. 2007)); see also Disabled in Action v. City of New York, 360 F. Supp. 3d 240, 243 (S.D.N.Y.

  2019).

           As a “threshold question” then, a district court must determine whether the proffered

  expert witness “qualifie[s] as an expert by knowledge, skill, experience, training, or education.”

  Nimely, 414 F.3d at 396 n.11 (quoting Fed. R. Civ. P. 702). “To determine whether a proffered

  witness is qualified, a court must ascertain whether the proffered expert has the educational

  background or training in a relevant field by looking at the totality of the witness’s background,”

  SEC v. Revelation Cap. Mgmt., Ltd., 215 F. Supp. 3d 267, 273 (S.D.N.Y. 2016) (quotation marks

  omitted), and then “compare the area in which the witness has superior knowledge, education,

  experience, or skill with the subject matter of the proffered testimony,” United States v. Tin Yat

  Chin, 371 F.3d 31, 40 (2d Cir. 2004). “Courts within the Second Circuit have liberally construed

  expert qualification requirements when determining if a witness can be considered an expert.”

  Revelation Cap. Mgmt., 215 F. Supp. 3d at 273 (quotation marks omitted) (collecting cases).

  “[Q]uibbles” with an expert’s qualifications “are properly explored on cross-examination” and

  “go to the weight, not admissibility” of an expert’s testimony. Id. at 274.

           Next, a district court must determine “whether the proffered testimony has a sufficiently

  ‘reliable foundation’ to permit it to be considered.” Campbell ex rel. Campbell v. Metro. Prop.

  & Cas. Ins. Co., 239 F.3d 179, 184-85 (2d Cir. 2001) (quoting Daubert, 509 U.S. at 597). “In

  this inquiry, the district court should consider the indicia of reliability identified in Rule 702,

  namely, (1) that the testimony is grounded on sufficient facts or data; (2) that the testimony ‘is

  the product of reliable principles and methods’; and (3) that ‘the witness has applied the

  principles and methods reliably to the facts of the case.’” Amorgianos v. Nat’l R.R. Passenger



                                                     6
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 7 of 25 PageID #: 2064




  Corp., 303 F.3d 256, 265 (2d Cir. 2002) (quoting Fed. R. Evid. 702). “Although Rule 702 sets

  forth specific criteria for the district court’s consideration, the Daubert inquiry is fluid and will

  necessarily vary from case to case.” Id. at 266. To that end, the Supreme Court, in Daubert,

  identified a number of factors that a district court may consider in evaluating whether a proffered

  expert opinion has the required indicia of reliability, such as: “(1) whether a theory or technique

  ‘can be (and has been) tested;’ (2) ‘whether the theory or technique has been subjected to peer

  review and publication;’ (3) a technique’s ‘known or potential rate of error,’ and ‘the existence

  and maintenance of standards controlling the technique’s operation;’ and (4) whether a particular

  technique or theory has gained ‘general acceptance’ in the relevant scientific community.” Id.

  (quoting Daubert, 509 U.S. at 593-94); see also Nimely, 414 F.3d at 396. “But the inquiry is a

  ‘flexible one,’ and the ‘factors [Daubert] mentions do not constitute a definitive checklist or

  test.’” Restivo v. Hessemann, 846 F.3d 547, 576 (2d Cir. 2017) (alteration in original) (first

  quoting Daubert, 509 U.S. at 594; then Kumho Tire, 526 U.S. at 150). Rather, a district court

  has “considerable leeway in deciding in a particular case how to go about determining whether

  particular expert testimony is reliable.” Kumho Tire, 526 U.S. at 152; see also In re Aluminum

  Warehousing Antitrust Litig., 336 F.R.D. 5, 28 (S.D.N.Y. 2020).

         Finally, “[e]ven after determining that a witness is ‘qualified as an expert’ to testify as to

  a particular matter, and that the opinion is based upon reliable data and methodology, Rule 702

  requires the district court to make a third inquiry: whether the expert’s testimony (as to a

  particular matter) will ‘assist the trier of fact.’” Nimely, 414 F.3d at 397 (citation omitted)

  (quoting Fed. R. Evid. 702). “[E]xpert testimony must be helpful to the [trier of fact] in

  comprehending and deciding issues beyond the understanding of a layperson.” Marvel

  Characters, Inc. v. Kirby, 726 F.3d 119, 135 (2d Cir. 2013) (second alteration in original)



                                                     7
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 8 of 25 PageID #: 2065




  (quoting DiBella v. Hopkins, 403 F.3d 102, 121 (2d Cir. 2005)). “This condition goes primarily

  to relevance,” Daubert, 509 U.S. at 591, as “[e]xpert testimony which does not relate to any

  issue in the case is not relevant and, ergo, non-helpful,” Raskin v. Wyatt Co., 125 F.3d 55, 66 n.5

  (2d Cir. 1997) (alteration in original) (quoting Daubert, 509 U.S. at 591). “Relevance, in turn, is

  assessed with respect to Rule 401 of the Federal Rules of Evidence: ‘whether it ha[s] any

  tendency to make the existence of any fact that is of consequence to the determination of the

  action more probable or less probable than it would be without the evidence.’” In re LIBOR-

  Based Fin. Instruments Antitrust Litig., 299 F. Supp. 3d 430, 469 (S.D.N.Y. 2018) (alteration in

  original) (quoting Campbell, 239 F.3d at 184). “Although relevant evidence is generally

  admissible, district courts ‘may exclude relevant evidence if its probative value is substantially

  outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue

  delay, wasting time, or needlessly presenting cumulative evidence.’” Tardif v. City of New York,

  991 F.3d 394, 409 (2d Cir. 2021) (alteration in original) (citation omitted) (quoting Fed. R. Evid.

  403). “The decision to admit expert testimony is left to the broad discretion of the trial judge and

  will be overturned only when manifestly erroneous.” McCullock v. H.B. Fuller Co., 61 F.3d

  1038, 1042 (2d Cir. 1995).

  II.    Disparate Impact

         The FHA provides that it is unlawful “[t]o discriminate in the sale or rental, or to

  otherwise make unavailable or deny, a dwelling to any buyer or renter because of a handicap.”

  42 U.S.C. § 3604(f)(1). The NYSHRL and SCHRL prohibit housing discrimination “because of

  the . . . lawful source of income” of a prospective tenant, in addition to prohibiting housing

  discrimination because of “disability.” See N.Y. Exec. Law § 296(5)(a)(1); Suffolk County

  Code §§ 528-9(A)(1), 528-6.



                                                   8
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 9 of 25 PageID #: 2066




         A plaintiff may demonstrate unlawful housing discrimination under a disparate impact

  theory. See Mhany Mgmt., 819 F.3d at 616-17 (citing Texas Dep’t of Hous. & Cmty. Affs. v.

  Inclusive Cmtys. Project, Inc., 576 U.S. 519, 545 (2015)) (FHA); Fortune Soc’y v. Sandcastle

  Towers Hous. Dev. Fund Corp., 388 F. Supp. 3d 145, 178 & n.28 (E.D.N.Y. 2019) (NYSHRL).

  “A disparate impact analysis examines a facially-neutral policy or practice . . . for its differential

  impact or effect on a particular group.” Huntington Branch, NAACP v. Town of Huntington, 844

  F.2d 926, 933 (2d Cir. 1988), superseded by regulation on other grounds as recognized in

  Mhany Mgmt., 819 F.3d at 617, aff’d, 488 U.S. 15 (1988).

         Disparate impact claims are analyzed under a burden-shifting framework. Mhany Mgmt.,

  819 F.3d at 617. First, a plaintiff must establish a prima facie case by showing “(1) the

  occurrence of certain outwardly neutral practices, and (2) a significantly adverse or

  disproportionate impact on persons of a particular type produced by the defendant’s facially

  neutral acts or practices.” Id. (quoting Reg’l Econ. Cmty. Action Program, Inc. v. City of

  Middletown, 294 F.3d 35, 52-53 (2d Cir. 2002), superseded by statute on other grounds as

  recognized in Anderson Grp., LLC v. City of Saratoga Springs, 805 F.3d 34, 46 (2d Cir. 2015));

  see also Winfield v. City of New York, No. 15-CV-05236, 2016 WL 6208564, at *5-7 (S.D.N.Y.

  Oct. 24, 2016). To establish a prima facie case involving fair housing discrimination, plaintiffs

  typically offer statistical evidence to show disparity in outcome between groups. See

  Tsombanidis v. W. Haven Fire Dep’t, 352 F.3d 565, 575-76 (2d Cir. 2003), superseded by

  regulation on other grounds as recognized in Mhany Mgmt., 819 F.3d at 617.

         If a plaintiff presents a prima facie case of disparate impact, the burden shifts to the

  defendant to prove that the “challenged practice is necessary to achieve one or more substantial,

  legitimate, nondiscriminatory interests” of the defendant. Mhany Mgmt., 819 F.3d at 617



                                                    9
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 10 of 25 PageID #: 2067




   (quoting 24 C.F.R. § 100.500(c)(1)-(2) (2013)); see also Connecticut Fair Hous. Ctr v.

   CoreLogic Rental Prop. Sols., LLC, No. 18-CV-00705, 2021 WL 1186604, at *7 (D. Conn. Mar.

   30, 2021). If the defendant meets its burden, “the burden of proof shifts back to the plaintiff to

   show that the ‘substantial, legitimate, nondiscriminatory interests supporting the challenged

   practice could be served by another practice that has a less discriminatory effect.’” Mhany

   Mgmt., 819 F.3d at 617 (quoting 24 C.F.R. § 100.500(c)(3) (2013)); see also Fortune, 388 F.

   Supp. 3d at 173.

                                             DISCUSSION

   I.     Under Rule 702 and Daubert, the Testimony of Nancy McArdle is Admissible and
          the Testimony of Michael Salve is not Admissible

          Although no party challenges the qualifications of the opposing expert, Plaintiffs and

   Defendants fundamentally disagree about the appropriate methodology under which to evaluate a

   disparate impact claim. As a result, each party challenges the opposing expert on the grounds

   that the methodology used by the expert is unreliable and irrelevant.

          For the reasons that follow, the Court finds that McArdle’s expert opinion is relevant and

   sufficiently reliable to be admissible as evidence of possible disparate impact on the basis of

   source of income and disability. Conversely, the Court finds that Salve’s expert opinion is

   unreliable and not relevant to evaluating the possible disparate impact on the basis of source of

   income or disability. To the contrary, Salve’s opinion speaks to a disparate treatment claim.

          Plaintiffs allege that NPS’s income-to-rent requirement disparately impacts individuals

   with housing vouchers, including individuals with disabilities who use housing vouchers. As set

   forth above, in order to establish a prima facie case of disparate impact, a plaintiff must show

   that a defendant’s facially neutral policy or practice produces “a significantly adverse or

   disproportionate impact” on a protected class. See Mhany Mgmt., 819 F.3d at 617 (quoting City


                                                    10
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 11 of 25 PageID #: 2068




   of Middletown, 294 F.3d at 52-53). “Whether using statistics or some other analytical method,

   plaintiffs [in disparate impact cases] must . . . utilize the appropriate comparison groups. They

   must first identify members of a protected group that are affected by the neutral policy and then

   identify similarly situated persons who are unaffected by the policy.” Tsombanidis, 352 F.3d at

   576-77.

            Here, McArdle used, inter alia, Census and Public Housing Authority data to compare

   prospective tenants using housing vouchers (hereinafter, “subsidized renters”) – including

   subsidized renters with disabilities – to the general population of all renters in the relevant

   geographic area in order to determine the rate of acceptance of each group under NPS’s income-

   to-rent policy. See McArdle Report ¶¶ 6, 7(A)-(B), 8(A)-(Q), ECF No. 88-7. McArdle

   controlled for “certain characteristics which may impact potential renters’ likelihood of renting

   NPS units” – including market area, number of bedrooms needed, and whether renters were

   elderly and/or disabled – in order to account for age- and/or disability-restricted properties. See,

   e.g., McArdle Rebuttal Report ¶ 16. 2 McArdle’s analysis, which compared “the share of renters

   with tenant-based housing vouchers in Suffolk and Nassau Counties who could meet NPS’s

   written or stated income-to-rent requirements to the share of all renters who could meet these

   requirements in the market area of NPS’s properties,” concluded that NPS’s income-to-rent

   requirement results in “a significant disparity adverse to renters utilizing housing voucher

   subsidies.” 3 McArdle Report ¶ 7(A). McArdle also concluded that, where found, “the

   significant disparities . . . are more pronounced for households that have one or more persons



   2
       Defendants do not appear to challenge the reliability of McArdle’s data set, nor do they appear
       to challenge the particular factors for which she controlled.
   3
       McArdle’s conclusion applied to each iteration of NPS’s income-to-rent policy. See McArdle
       Report ¶ 7(A).
                                                     11
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 12 of 25 PageID #: 2069




   with disabilities” because of a “disproportionately large representation of households having one

   or more persons with disabilities among households with rental subsidies” combined with “the

   lower incomes of such households relative to those without a person with a disability.” Id.

   ¶ 7(B).

             McArdle’s analysis thus evaluated NPS’s income-to-rent requirement (a facially neutral

   policy) for any disparate impact on housing voucher users (a protected class), including

   individuals with disabilities (a protected class), as compared to all renters, who generally have a

   higher income level given that housing voucher holders must have lower incomes (a non-

   protected characteristic) in order to qualify for vouchers. See id. ¶ 11 n.4 (discussing income

   requirements to qualify for a housing voucher). 4

             Defendants seek to preclude McArdle’s testimony based on Salve’s opinion that McArdle

   should have controlled for income level. See Salve Report ¶¶ 10-14, ECF No. 88-8. In

   Defendants’ view, in order to correctly measure for the effects of NPS’s income-to-rent policy,

   McArdle should have compared subsidized renters to unsubsidized renters with similar income

   levels to the subsidized renters, rather than having compared subsidized renters to all renters.

   See Defs.’ McArdle Mem. at 1-2. 5 Salve states that, without this type of comparison, “Ms.

   McArdle is not able to properly assess the direct impact, if any, of income-to-rent requirements

   on renters with housing subsidies.” Salve Report ¶ 10; see also id. ¶ 15 (“Ms. McArdle’s



   4
       Due to data constraints, McArdle compared subsidized renters to all renters, rather than a
       narrower group of unsubsidized renters. McArdle Report ¶ 7(A). However, because a group
       of all renters includes both subsidized (i.e., lower income) and unsubsidized renters (i.e.,
       higher income), McArdle’s estimates of disparate impact are likely more conservative than
       they would have been had she compared subsidized renters to only higher-income,
       unsubsidized renters.
   5
       McArdle submitted a second report in response to Salve’s expert report. See McArdle Rebuttal
       Report, ECF No. 88-10.
                                                    12
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 13 of 25 PageID #: 2070




   methodology . . . do[es] not allow Ms. McArdle to identify any impact that is unique to renters

   with housing subsidies.”).

          But that critique fundamentally misunderstands a disparate impact methodology (i.e.,

   analyzing a facially neutral policy with adverse discriminatory effects) and, instead, relates to a

   disparate treatment methodology (i.e., analyzing intentional discrimination). “Unlike a disparate

   treatment claim, . . . a disparate impact claim does not require the plaintiff to show that the

   defendant intended to discriminate against a particular group.” Mandala v. NTT Data, Inc., 975

   F.3d 202, 207 (2d Cir. 2020) (citing Ricci v. DeStefano, 557 U.S. 557, 577-78 (2009)); see also

   Ramona Paetzold & Jason Bent, The Statistics of Discrimination: Using Statistical Evidence in

   Employment Discrimination Cases § 1:1 (Thomson Reuters ed., 2020) (stating that disparate

   impact and disparate treatment methodologies “reflect two different conceptions of the behaviors

   and processes that produce discriminatory results”). And indeed, Salve relies in his report on

   two sources that appear to address disparate treatment, not disparate impact. See Salve Report

   ¶¶ 23-24; id. at 21 (listing “Information Considered”); see also McArdle Rebuttal Report ¶¶ 7-8

   (noting that both sources “clearly analyze disparate treatment discrimination, not disparate

   impact discrimination”); Salve Dep. 82:12-21, 91:21-92:1; 93:8-20, ECF No. 88-9 (Salve

   indicating uncertainty about whether the two sources relate to disparate impact and, when asked

   specifically about whether one of the sources “deals with disparate impact or disparate

   treatment,” responding: “I don’t know one way or the other, and it is irrelevant for the purposes

   of my analysis.”).

          As Plaintiffs correctly argue, a plaintiff alleging disparate treatment must ultimately

   demonstrate that “the disparity in the treatment she faced was caused by the defendant’s

   intentional discrimination directed toward the plaintiff’s protected group, and not based on some



                                                    13
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 14 of 25 PageID #: 2071




   other legitimate, nondiscriminatory factor.” Pls.’ Salve Mem. at 13 (citing Mitchell v. Shane,

   350 F.3d 39, 47 (2d Cir. 2003)). To do so, plaintiffs often proffer expert testimony that identifies

   “all of the possible ‘legitimate’ (i.e., nondiscriminatory) factors that are likely to significantly

   affect the dependent variable and which could account for disparities in the treatment” of

   individuals in- and outside of the protected class. See Ottaviani v. State Univ. of New York at

   New Paltz, 875 F.2d 365, 367 (2d Cir. 1989). A disparate treatment analysis must then control

   for “confounding factors” – that is, factors other than the factor being analyzed (e.g., the

   protected characteristic) that may be contributing to the observed effect – in order to demonstrate

   intentional discrimination as to the protected group. See Gulino v. Bd. of Educ. of the City of

   N.Y., 236 F. Supp. 2d 314, 340 (S.D.N.Y. 2002) (“In order to demonstrate the specific racial

   motivation in a disparate treatment case . . . plaintiffs must control for multiple variables, to

   eliminate the likelihood that the employment action was the result of non-discriminatory

   factors.”), aff’d in part, vacated in part, rev’d in part sub nom. Gulino v. New York State Educ.

   Dep’t, 460 F.3d 361 (2d Cir. 2006); see also Deutsch v. Novartis Pharm. Corp., 768 F. Supp. 2d

   420, 432 (E.D.N.Y. 2011).

            In contrast, the underlying premise of disparate impact theory is that certain neutral

   characteristics closely correlate with protected class status and, thus, facially neutral policies that

   employ those neutral characteristics may have a disparate impact on protected groups. Had

   McArdle controlled for income level here, she would have been controlling for the very factor

   for which she was measuring, 6 and such an analysis – assuming other relevant variables were



   6
       McArdle did control for several confounding factors. For example, she controlled for number
       of bedrooms, market area, and certain age and disability restrictions on some buildings, see
       McArdle Rebuttal Report ¶ 16, and Defendants do not dispute that such controls were proper.
       Nor do Defendants suggest that McArdle should have addressed any additional factors other
       than income.
                                                     14
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 15 of 25 PageID #: 2072




   controlled for – would ultimately have analyzed whether NPS intentionally discriminated against

   subsidized renters, including those with disabilities. In other words, it would have compared

   voucher and non-voucher holders who are otherwise identically situated. But a plaintiff bringing

   a disparate impact claim need not prove intent. See Tsombanidis, 352 F.3d at 575 (“A [disparate

   impact] plaintiff need not show the defendant’s action was based on any discriminatory intent.”).

          Several Supreme Court and Second Circuit cases shed light on the type of analysis that is

   appropriate in disparate impact cases and demonstrate that McArdle’s analysis comports with

   controlling disparate impact jurisprudence, while Salve’s does not.

          For example, in Griggs v. Duke Power Co. – a seminal disparate impact case – a group of

   black employees alleged that their employer’s high school diploma and standardized test

   requirements disparately impacted black employees as compared to white employees, in

   violation of Title VII of the Civil Rights Act of 1964. 401 U.S. 424, 425-26 (1971). There,

   based on Census data and EEOC data, the Supreme Court recognized that white employees

   “register[ed] far better” under the high school diploma and standardized test requirements, a fact

   likely attributable to black individuals having “long received inferior education in segregated

   schools” in North Carolina. Id. at 430. In particular, “while 34% of white males had completed

   high school, only 12% of [black] males had done so,” and “use of a battery of tests . . . resulted

   in 58% of whites passing the tests, as compared with only 6% of . . . blacks.” Id. at 430 n.6.

   Accordingly, because there was no evidence that the diploma or test requirements bore a

   relationship to successful job performance, the Supreme Court prohibited the high school

   diploma requirement (a facially neutral policy) and the standardized test requirement (a facially

   neutral policy) because black employees (a protected class) were less likely to have completed

   high school or to pass the requisite tests (non-protected characteristics) than white employees.



                                                   15
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 16 of 25 PageID #: 2073




   See id. at 431-33; see also Albemarle Paper Co. v. Moody, 422 U.S. 405 (1975) (diploma and

   test requirements). 7

            Likewise, in Dothard v. Rawlinson, a class of women alleged that an Alabama statute that

   set a 5’2” minimum height and 120-pound minimum weight requirement to qualify for a prison

   guard position in Alabama’s correctional facilities disparately impacted female applicants as

   compared to male applicants in violation of, inter alia, Title VII. 433 U.S. 321, 323-24, 327-30

   (1977). There, the Supreme Court held that the female applicants established a prima facie case

   of discrimination by demonstrating, based on “generalized national statistics,” that

   “approximately 99.76% of the men and 55.87% of the women meet both [of the] physical

   qualifications.” Id. at 329-31 & n.12. Thus, the Supreme Court recognized that a height and

   weight requirement (a facially neutral policy) disproportionately impacted female applicants (a

   protected class) as compared to male applicants because women are, generally, smaller than men

   (a non-protected characteristic). See id.

            And in Geller v. Markham, a class of teachers alleged that a Connecticut school board’s

   cost-cutting policy of hiring only teachers with fewer than five years of experience disparately

   impacted teachers who were over 40 and under 65 years old (hereinafter, “over-40 teachers”), in

   violation of the Age Discrimination in Employment Act of 1967. 635 F.2d 1027, 1030, 1032-34

   (2d Cir. 1980). There, the Second Circuit concluded that, based on expert statistical testimony,

   the over-40 teachers had established a prima facie case by demonstrating that “92.6% of all

   teachers over 40 years of age have five or more years of teaching experience” “while only 62%

   of teachers under 40 have taught more than five years.” Id. at 1030, 1032-33. Accordingly, the



   7
       “Courts, including the Second Circuit, have consistently relied on Title VII cases in their
       analysis of housing discrimination under the FHA.” Lax v. 29 Woodmere Blvd. Owners, Inc.,
       812 F. Supp. 2d 228, 234 n.4 (E.D.N.Y. 2011) (citing Tsombanidis, 352 F.3d at 575).
                                                   16
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 17 of 25 PageID #: 2074




   Second Circuit held that the school board’s policy of only hiring teachers with fewer than five

   years of experience (a facially neutral policy) disproportionately impacted teachers over the age

   of 40 and under 65 (a protected class under the ADEA at the time) as compared to teachers under

   the age of 40 because over-40 teachers generally have more years of experience (a non-protected

   characteristic) than under-40 teachers. See id.

           The difference between disparate impact and disparate treatment explains why the Griggs

   plaintiffs did not control for education level when they were measuring the disparate effects of

   the defendant’s high school diploma and standardized testing requirements on black employees

   as compared to white employees. Likewise, the Dothard plaintiffs did not control for height and

   weight levels when they were measuring the disparate effects of the defendant’s minimum height

   and weight requirement on female applicants as compared to male applicants. And the Geller

   plaintiffs did not control for age when measuring the disparate effects of the defendant’s cost-

   cutting policy (of only hiring teachers with fewer than five years of experience) on over-40

   teachers as compared to under-40 teachers. See, e.g., Anderson v. Zubieta, 180 F.3d 329, 342

   (D.C. Cir. 1999) (“If we were to require that the very factor that causes disparate impact be

   included in the comparison for purposes of establishing a prima facie case, we would effectively

   define disparate impact analysis out of existence.”); see also Paetzold & Bent, The Statistics of

   Discrimination § 5.3 (“[P]laintiffs bear the burden of isolating the particular factor that causes a

   disparate impact . . . . The general rule is . . . that plaintiffs must demonstrate that a particular

   factor causes a disparate impact.”).

           In Griggs, for example, it would have been impossible to demonstrate a disparate impact

   of the high school diploma requirement by only comparing black and white employees of a

   similar education level; none of the non-high school educated individuals would have met the



                                                      17
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 18 of 25 PageID #: 2075




   diploma requirement. Similarly, in Dothard, the plaintiffs would have been unable to show the

   disparate effects of the defendant’s height and weight requirement by only comparing female

   applicants and male applicants of similar height and weight; once again, presumably none of the

   male candidates who failed to meet the height and weight requirements would have qualified for

   a position. And in Geller, the disparate impact of the defendant’s cost-cutting policy would have

   been nonexistent if the plaintiffs were forced to compare only over-40 teachers and under-40

   teachers with under five years of teaching experience.

                                               *      *       *

            McArdle’s methodology, which aligns with controlling disparate impact precedent, “is

   the product of reliable principles and methods;” McArdle has “has reliably applied the principles

   and methods to the facts of the case;” and McArdle’s testimony will be relevant in that it will

   assist a trier of fact in determining whether Plaintiffs have demonstrated a prima facie case of

   disparate impact. See Fed. R. Evid. 702. 8 Moreover, the Court finds based on the record before



   8
       In connection with Plaintiffs’ claim that NPS’s income-to-rent requirement disparately impacts
       individuals with disabilities as a protected class in violation of the FHA, NYSHRL, and
       SCHRL, Plaintiffs seek to proffer the testimony of McArdle regarding whether NPS’s policy
       “create[s] a significant disparity adverse to individuals with disabilities who use housing
       subsidies to assist in the payment of rent.” McArdle Report ¶ 6 (emphasis added). As noted
       above, McArdle concluded that the disparities identified as to all subsidized renters are “more
       pronounced for [subsidized] households that have one or more persons with disabilities” due to
       a “disproportionately large representation of households having one or more persons with
       disabilities among households with rental subsidies” and due to “the lower incomes of such
       households relative to those [subsidized households] without a person with a disability.” Id.
       ¶ 7(B). In addition to their larger relevancy argument, discussed above, Defendants challenge
       the relevancy of this opinion specifically, on the basis that “although Ms. McArdle asserts that
       ‘[h]ouseholds with a member with a disability make up a disproportionately high share of
       subsidized renter households,’ she offers no proof that [a] disproportionately high share of
       disabled-renter households use subsidies.” See Defs.’ McArdle Mem. at 17. At this stage, the
       Court concludes that McArdle’s expert opinion regarding whether NPS’s policy disparately
       impacts subsidized renters with a disability (i.e., a portion of the protected class) is relevant
       evidence as to whether NPS’s policy disparately impacts all renters with a disability (i.e., the
       full protected class), regardless of whether such evidence is sufficient by itself to prove a prima
                                                      18
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 19 of 25 PageID #: 2076




   it that McArdle satisfies the qualification requirement of Rule 702, see McArdle Report ¶¶ 1-5,

   which Defendants do not appear to dispute. 9

             By contrast, although Salve’s proposed methodology may be relevant to establishing

   disparate treatment, it does not find support in the relevant academic literature or the Supreme

   Court and Second Circuit’s caselaw regarding disparate impact claims. Accordingly, his analysis

   is not reliable and will not assist a trier of fact – indeed, it could very well confuse or mislead a

   trier of fact. See Malletier v. Dooney & Bourke, Inc., 525 F. Supp. 2d 558, 582 (S.D.N.Y. 2007)

   (excluding expert testimony due to “severely flawed methodology” that was unreliable and might

   “mislead the jury”). 10

             Accordingly, Plaintiffs’ motion to preclude Salve’s testimony is granted, and Defendants’

   motion to preclude McArdle’s testimony is denied.

   II.       Under Rule 702 and Daubert, the Testimony of John Rollins is Admissible
             In the event that Plaintiffs meet their burden of demonstrating a prima facie case of

   disparate impact, Defendants seek to offer the testimony of John Rollins in order to help support




        facie case. For example, it may be the case that at a later stage, Plaintiffs will provide
        statistical evidence concerning the correlation between subsidized renters with a disability and
        all renters with a disability.
   9
        In addition, contrary to Defendants’ argument, see Defs.’ McArdle Mem. at 18-21, and
        substantially for the reasons set forth by Plaintiffs, see Pls.’ McArdle Opp’n at 17-25,
        McArdle’s testimony as proffered will not usurp the role of the jury or of the Court.
   10
         Additionally, in arguing that Salve’s testimony should be admissible, Defendants appear to
        rely on a proposed federal regulation to suggest that a prima facie case of disparate impact
        requires a greater causal link between the facially neutral policy and the discriminatory effect
        on the protected class than is required under Mhany. See, e.g., Defs.’ Salve Opp’n at 5
        (quoting 24 C.F.R. § 100.500(b)(3) (2020)). That regulation, however, was enjoined prior to
        its implementation. See Mass. Fair Hous. Ctr. v. HUD, 496 F. Supp. 3d 600, 603, 612 (D.
        Mass. 2020), appeal dismissed, No. 21-1003 (1st Cir. Feb. 18, 2021); River Cross Land Co.,
        LLC v. Seminole Cnty., No. 18-CV-01646, 2021 WL 2291344, at *23 & n.34 (M.D. Fla. June
        4, 2021); Reinstatement of HUD’s Discriminatory Effects Standard, 86 Fed. Reg. 33590-01
        (June 25, 2021).
                                                      19
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 20 of 25 PageID #: 2077




   their argument that NPS’s income-to-rent requirement is necessary to achieve one or more

   substantial, legitimate, nondiscriminatory businesses interests. See Mhany Mgmt., 819 F.3d at

   617. In the event that Defendants carry their burden of demonstrating a legitimate,

   nondiscriminatory business interest, Defendants further seek to offer Rollins’s testimony in order

   to show that Plaintiffs’ alternative tenant-screening proposal – i.e., a two-to-one ratio based on

   the subsidized renter’s personal rent obligation, see Rollins Report ¶¶ 47-56, ECF No. 91-8 – is

   an inadequate substitute for NPS’s current income-to-rent requirement. See Mhany Mgmt., 819

   F.3d at 617.

          Rollins submitted an expert report summarizing his analysis and conclusions. See Rollins

   Report. After McArdle submitted a rebuttal report, see McArdle Rollins Rebuttal Report, ECF

   No. 91-14, Rollins submitted a supplemental declaration, see Rollins Decl., ECF No. 91-15. As

   an initial matter, the parties appear to disagree about the scope of testimony for which Rollins

   has been proffered. Plaintiffs appear to argue that Rollins should not be permitted to testify

   regarding why NPS’s income-to-rent requirement in fact serves a substantial and legitimate

   business purpose. See, e.g., Pls.’ Rollins Mem. at 20 (“Rollins’s opinion that the minimum

   income requirement is necessary to the NPS business is wholly unsupported . . . .”). However,

   Defendants seek to offer Rollins’s testimony only to “explain the use of [NPS’s] ‘income-to-

   rent’ ratio policy as a screening mechanism for assessing a prospective tenant’s ability to pay

   rent obligations,” and to “compare Plaintiffs’ proposed alternative ‘income-to-residual rent’ ratio

   calculation to [NPS’s] ‘income-to-rent’ policy.” Rollins Report ¶ 9; see also Defs.’ Rollins

   Opp’n at 1-2. To that end, Rollins’s expert opinion is that: (1) “NPS’s ability to successfully

   operate its business depends, in part, on identifying prospective tenants who are able to pay their

   rent obligations on time each month;” (2) “To screen prospective tenants, NPS uses an ‘income-



                                                    20
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 21 of 25 PageID #: 2078




   to-rent’ ratio requirement that includes an ‘income buffer’ capped at 1.0x the rent obligation,

   where the ‘income buffer’ is the amount of income available to pay for non-rent living

   expenses;” (3) “Consideration of such an ‘income buffer’ is consistent with housing affordability

   standards on ‘rent burdens’ and industry ‘income-to-rent’ ratio benchmarks, both of which

   consider the amount of a tenant’s income consumed by rent and/or housing costs, as well as non-

   rent living expenses;” and (4) “Plaintiffs’ alternative ‘income-to-residual-rent’ ratio calculation

   does not provide an equivalent screening metric to NPS’s ‘income-to-rent’ requirements because

   Plaintiffs’ calculation effectively eliminates any requirement that a prospective tenant

   demonstrate an ‘income buffer’ over and above the rent obligation to pay for other basic and

   essential non-rent living expenses such as food, transportation, medical care, and clothing.”

   Rollins Report ¶ 14.

          Turning to the Daubert analysis, as a threshold matter, Plaintiffs argue that Rollins is not

   qualified to testify in this case. See Pls.’ Rollins Mem. at 16. Plaintiffs contend that Rollins has

   no meaningful training, education, or experience related to “housing policy or public benefits

   programs,” that he did not educate himself regarding, inter alia, industry guidance on “how

   landlord screening processes should be applied to people using housing vouchers,” and that his

   relevant expertise was not applied in this case. Id. at 16-18. The Court is not persuaded.

          With an MBA concentration in Quantitative Finance, Finance, and Economics, multiple

   certifications in the areas of fraud and forensic investigations, and over 17 years of combined

   business advisory and financial analysis experience, including after-the-fact risk assessment, see

   Rollins Report ¶¶ 3-5; Rollins I Dep. 19:14-16, ECF No. 91-12, Rollins is qualified through his

   education, knowledge, and experience to offer his expert opinion regarding the use of financial

   ratios as a risk management policy, see Fed. R. Evid. 702. Given Rollins’s education,



                                                    21
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 22 of 25 PageID #: 2079




   knowledge, and experience, he is qualified to provide a “quantitative description of the

   calculation and components of (a) the income-to-rent ratio component of NPS’s screening policy

   and (b) Plaintiffs’ income-to-residual-rent ratio, and then assess whether or not Plaintiffs’

   alternative method would provide an equivalent screening metric.” Defs.’ Rollins Opp’n at 12.

   Rollins is qualified to testify regarding business risk polices, even though he is not an expert (and

   has not been proffered as such) in housing policy or public benefits programs specifically. See

   Tardif v. City of New York, 344 F. Supp. 3d 579, 598 (S.D.N.Y. 2018) (“If an expert has

   educational and experiential qualifications in a general field closely related to the subject matter

   in question, the court will not exclude the testimony solely on the ground that the witness lacks

   expertise in the specialized areas that are directly pertinent.” (quotation marks omitted)); cf. Stagl

   v. Delta Air Lines, Inc., 117 F.3d 76, 80, 82 (2d Cir. 1997) (finding error where trial court

   excluded testimony concerning defects in baggage claim design from a witness who lacked

   specific expertise in airport terminal design or baggage claim systems, but who was an expert on

   human-machine interaction and noting, “where, as here, well-trained people with somewhat

   more general qualifications are available, it is error to exclude them”). To the extent that

   knowledge of such policy and programs bears on Rollins’s analysis, those matters can be

   “properly explored on cross-examination” and “go to the weight, not admissibility” of Rollins’s

   testimony. See Revelation Cap. Mgmt., 215 F. Supp. 3d at 274. Rollins is qualified to testify

   within the scope of his proffered opinion.

          Plaintiffs also argue that Rollins’s proffered testimony is not relevant to analyzing

   Plaintiffs’ disparate impact claims because Rollins failed to account for the application of NPS’s

   policy in practice, including accounting for potential differences in applying such policy to

   applicants with housing vouchers. Pls.’ Rollins Mem. at 18-22. But as noted above, Defendants



                                                    22
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 23 of 25 PageID #: 2080




   do not proffer Rollins as an expert on the application of NPS’s income-to-rent policy, but instead

   to address “the policy as it functions from a mechanical and from an economic perspective.”

   Rollins I Dep. 178:12-16; see also Rollins II Dep. 16:12-17:5, ECF No. 97-2 (“[M]y opinion in

   this case deals more with economics and financial issues.”). Thus, even if his opinion does not

   address NPS’s application of the income-to-rent policy “in practice,” including how it applies to

   voucher holders, his testimony is relevant to the question of its application “in theory.” See

   Mhany Mgmt., 819 F.3d at 617 (emphasis added) (quoting Tsombanidis, 352 F.3d at 575); see

   also, e.g., Fed. R. Evid. 401(a)-(b) (“Evidence is relevant if . . . it has any tendency to make a

   fact more or less probable than it would be without the evidence; and . . . the fact is of

   consequence in determining the action.”). As Defendants correctly argue, Rollins’s opinion may

   assist a trier of fact in determining whether NPS’s policy qualifies as a business necessity

   because “[a] juror who has rented housing might know that income-to-rent ratios exist, without

   fully understanding their purpose or function.” Defs.’ Rollins Opp’n at 12. Thus, Rollins’s

   proffered testimony is relevant.

             Finally, Plaintiffs challenge Rollins’s expert opinion as unreliable, contending that the

   methodology undergirding Rollins’s “effective rent burden” concept is unsupported and/or

   contradicted by the literature on the subject. Pls.’ Rollins Mem. at 24. 11 In particular, Plaintiffs

   argue that because Rollins counts the value of a housing voucher as both the tenant’s income (the

   numerator) and as part of the rent owed by the tenant (the denominator), even though the



   11
        Plaintiffs also make various arguments challenging the application of an “income buffer” to
        subsidized renters. See Pls.’ Rollins Mem. at 22-24 (arguing, inter alia, that Rollins failed to
        exercise “independent judgment” or provide “empirical evidence” that an income buffer of 80-
        100% of the rental amount is a “necessity”). Because Rollins has not been proffered as an
        expert regarding whether the application of NPS’s income-to-rent policy is necessary in
        practice, this argument is unavailing.

                                                      23
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 24 of 25 PageID #: 2081




   voucher represents a portion of the rent that the subsidized tenant is not personally responsible

   for as it is paid directly from a government authority to NPS, the calculation results in an

   artificially high “effective rent burden” above the industry recommendation of 30%. See id. at

   11-13. Rollins’s methodology, however, appears to be consistent with housing affordability

   standards cited in his report. See Rollins Report ¶¶ 34-42. Rollins cites authorities including

   HUD, Harvard University, New York University, and various landlord associations in support of

   his use of an income-to-rent ratio. See id. And he cites authority that utilizes gross rent – not “a

   household’s own contribution to rent” – to calculate rent burden. See Rollins Rebuttal ¶¶ 57-59

   (discussing the Pew Charitable Trust report). Rollins’s methodology and proffered opinions do

   not fall “outside the range where experts might reasonably differ.” Kumho Tire, 526 U.S. at 153.

   Plaintiffs’ challenge to Rollins’s reliability therefore fails. Plaintiff’s criticism of Rollins’s

   inclusion of the housing subsidy in his expert opinion regarding an “effective rent burden,”

   rather than inclusion of only the subsidized renter’s personal obligation, speaks to the weight, if

   any, that should be afforded to Rollins’s testimony, rather than its admissibility.

           Plaintiffs’ motion to preclude Rollins’s testimony is denied.

                                              CONCLUSION

           For the foregoing reasons, Defendants’ motion to preclude Nancy McArdle’s testimony

   (ECF No. 92) is DENIED; Plaintiffs’ motion to preclude Michael Salve’s testimony (ECF No.

   86) is GRANTED; and Plaintiffs’ motion to preclude John Rollins’s testimony (ECF No. 89) is

   DENIED.

           Further, Plaintiffs’ unopposed motion (ECF No. 95) for leave to file under seal exhibits in

   support of their opposition to Defendants’ motion to preclude the testimony of Nancy McArdle is




                                                      24
Case 2:18-cv-03583-DG-JMW Document 103 Filed 09/09/21 Page 25 of 25 PageID #: 2082




   GRANTED, the Court having found good cause for sealing because the exhibits contain

   personally identifying information of non-parties.

          SO ORDERED.

                                                        /s/ Diane Gujarati           -
                                                        DIANE GUJARATI
                                                        United States District Judge

   Dated: September 9, 2021
          Brooklyn, New York




                                                  25
